DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of invention I, group I species 1A and group II species IB in the reply filed on 12/17/2020 is acknowledged.
Claims 8, 19, 20, 27-35, 51, 52, and 57-65 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention II, group I species IB, and group II species IIB-IIC, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/17/2020.
Claim Objections
Claim 1 is objected to because of the following informalities:  lines 18-19 recite “and and” which should be “and .  Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  lines 1-2 recite “the collapsible tubes comprise a distal section which tapers distally” which should be “each of the collapsible tubes comprises a distal section which tapers distally”.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  lines 1-2 recite “the collapsible tubes comprise a distal end” which should be “each of the collapsible tubes comprises a distal end”.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  lines 1-2 recite “the collapsible tubes comprise a longitudinal slit” which should be “each of the collapsible tubes comprises.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  lines 1-2 recite “the collapsible tubes comprise a plurality of longitudinal slits” which should be “each of the collapsible tubes comprises a plurality of longitudinal slits”.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  line 1 recites “the collapsible tubes comprise a material” which should be “each of the collapsible tubes comprises a material”.  Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  lines 1-2 recite “the collapsible tubes comprise a thrombogenic material” which should be “each of the collapsible tubes comprises a thrombogenic material”.  Appropriate correction is required.
Claim 14 is objected to because of the following informalities:  lines 1-2 recite “the collapsible tubes comprise a hydrogel material” which should be “each of the collapsible tubes comprises a hydrogel material”.  Appropriate correction is required.
Claim 16 is objected to because of the following informalities:  line 1 recites “the collapsible tubes comprise a slit” which should be “each of the collapsible tubes comprises a slit”.  Appropriate correction is required.
Claim 17 is objected to because of the following informalities:  lines 1-2 recites “the collapsible tubes comprise a plurality of slits” which should be “each of the collapsible tubes comprises a plurality of slits”.  Appropriate correction is required.
Claim 21 is objected to because of the following informalities:  lines 1-2 recites “the collapsible tubes comprise an axial length” which should be “each of the collapsible tubes comprises an axial length”.  Appropriate correction is required.
Claim 22 is objected to because of the following informalities:  lines 1-2 recites “the collapsible tubes comprise an outer transverse dimension” which should be “each of the collapsible tubes comprises an outer transverse dimension”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “a rod pusher operatively coupled to the deployment rod”. It is unclear which deployment rod is being referred to since multiple deployment rods are claimed in claim 1. Furthermore, it is unclear if one rod pusher is being claimed or if one rod pusher for each deployment rod is being claimed. For examination purposes, the claim will be interpreted as “a rod pusher operatively coupled to the deployment rods” i.e. one rod pusher total is being claimed. Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 7, 12, 13, 21, 22, 25, 26, 36-38, 40, 44, 45, 53, and 54 are rejected under 35 U.S.C. 103 as being unpatentable over Voss (US 2011/0218568 A1) in view of White (US 2014/0039547 A1).
Regarding claims 1, 7, 12, 13, 36, 44, and 45 Voss discloses (fig. 1A-2C and 5-7B) a vascular closure device, comprising: 
a housing 508 including an elongate configuration with an axial length greater than a transverse dimension thereof (see fig. 5, ¶0092 and fig. 2A, ¶0037), a proximal end, a distal end and a distal section (see fig. 5, ¶0092 and fig. 2A, ¶0037); 
a plurality of anchor deployers (512A+514+502A, 512B+514+502B) configured to extend from the distal section of the housing 508 (see fig. 6-7A and ¶0092), each anchor deployer comprising: 
a deployment rod (512A, 512B) which is slidably disposed relative to the housing 508 and which includes an elongate resilient configuration and a distal end that extends distally and radially from the distal section of the housing 508 (see fig. 6 and ¶0092), 
an anchor (502A, 502B) which is removably secured to the distal end of the deployment rod (512A, 512B; see ¶0092) and which is configured to penetrate tissue in a distal direction and prevent tissue penetration in a proximal direction (see fig. 7A-7B and ¶0101-0102), 
a filament 514 which is slidably disposed within the housing 508 and which includes a distal end which is secured to the anchor (502A, 502B; see ¶0092, 0097 and fig. 7A), and 
and wherein the filaments 514 of the plurality of anchor deployers are slidably disposed within the housing 508 adjacent each other at the distal section of the housing (see fig. 5-6, ¶0092 and 0095).

Voss is silent regarding a collapsible tube disposed over a distal section of the filament proximal of and adjacent to the anchor, the collapsible tube including an elongate configuration having an axial length greater than a transverse dimension thereof and a wall structure that is configured to shorten/buckle in axial length/orientation and radially expand upon axial compression; the collapsible tubes comprise a distal end which is secured to the respective filaments adjacent the anchor; the collapsible tubes comprise a thrombogenic material; the thrombogenic material comprises a material selected from the group consisting of collagen, fibrin, fibrinogen, gelatin, polylactic acid (PLA), polyglycolic acid (PGA), alginate and fibronectin.
However White, in the same filed of endeavor, teaches (fig. 5-12) of a similar closure device having a deployment rod 202 (see fig. 8 and ¶0062), an anchor 208 which is removably secured to the distal end of the deployment rod 202 (see fig. 8-12, ¶0064 and 0089), a filament 204 which includes a distal end which is secured to the anchor 208 (see fig. 6 and ¶0065), and a collapsible tube 210 (see ¶0064 and 0091) disposed over a distal section of the filament 204 proximal of and adjacent to the anchor 208 (see fig. 6 and ¶0065), the collapsible tube including an elongate configuration (configuration of fig. 6) having an axial length greater than a transverse dimension thereof (see fig. 6 and ¶0091) and a wall structure that is configured to shorten/buckle in axial length/orientation and radially expand upon axial compression (see fig. 12 and 0088-0089); the collapsible tube 210 comprises a distal end which is secured to the filament 204 adjacent the anchor 208 (see fig. 6 and ¶0065); the collapsible tube 210 comprises a thrombogenic material; the thrombogenic material comprises a material selected from the group consisting of collagen (see ¶0064).

Regarding claim 2, Voss as modified discloses the claimed invention substantially as claimed, as set forth above for claim 1. Voss further discloses (fig. 1A-2C and 5-7B) the housing 508 further comprises a guidewire lumen (lumen 190A,B extends through; see fig. 2A) extending an axial length thereof (see fig. 2A).
Regarding claims 3 and 37, Voss as modified discloses the claimed invention substantially as claimed, as set forth above for claims 1 and 36. Voss further discloses (fig. 1A-2C and 5-7B) a handle 100 secured to the proximal end of the housing (see fig. 2A and ¶0037).
Regarding claims 4 and 38, Voss as modified discloses the claimed invention substantially as claimed, as set forth above for claims 1 and 36. Voss further discloses (fig. 1A-2C and 5-7B) a rod pusher 150 operatively coupled to the deployment rods (see ¶0047).
Regarding claims 6 and 40, Voss as modified discloses the claimed invention substantially as claimed, as set forth above for claims 1 and 36. Voss as modified is silent regarding the collapsible tubes comprise a distal section which tapers distally to a reduced outer transverse dimension.

Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Voss as modified to have each of the collapsible tubes comprise a distal section which tapers distally to a reduced outer transverse dimension as taught by White, since White discloses that the collapsible tube can be in any shape (see White 0064) and discloses a taper as a suitable shape (see White ¶0095).
Regarding claims 21 and 53, Voss as modified discloses the claimed invention substantially as claimed, as set forth above for claim 1. Voss as modified is silent regarding the collapsible tubes comprise an axial length of about 3mm to about 15mm.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Voss as modified to have the collapsible tubes comprise an axial length of about 3mm to about 15mm since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Voss as modified would not operate differently with the claimed length since the collapsible tube of Voss as modified would still be able to seal a tissue opening with the claimed length. Further, applicant places no criticality on the range claimed, indicating simply that the length “may” be within the claimed ranges (specification pg. 15 ln. 13-14). 

	
Regarding claims 22 and 54, Voss as modified discloses the claimed invention substantially as claimed, as set forth above for claim 1. Voss as modified is silent regarding the collapsible tubes comprise an outer transverse dimension of about 0.5mm to about 2mm.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Voss as modified to have the collapsible tubes comprise an outer transverse dimension of about 0.5mm to about 2mm since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Voss as modified would not operate differently with the claimed diameter since the collapsible tube of Voss as modified would still be able to seal a tissue opening with the claimed diameter. Further, applicant places no criticality on the range claimed, indicating simply that the length “may” be within the claimed ranges (specification pg. 15 ln. 13-15).
Regarding claim 25, Voss as modified discloses the claimed invention substantially as claimed, as set forth above for claim 1. Voss further discloses (fig. 1A-2C and 5-7B) further comprising a lateral surface 180 (see 2C, fig. 5-6, and ¶0037-0038) configured to extend radially from a distal extension of the housing 508 while the lateral surface 180 is disposed within a blood vessel (see fig. 5-6) to provide a reference point between axial relative positions of the wall of the blood vessel and the anchors (502A, 502B) prior to deployment of the anchors (502A, 502B; see fig. 5-6 and ¶0037-0038 and 0042-0043).
Regarding claim 26, Voss as modified discloses the claimed invention substantially as claimed, as set forth above for claim 1. Voss further discloses (fig. 1A-2C and 5-7B) the anchors .
Claims 5 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Voss in view of White as applied to claims 1 and 36 above, and further in view of Boraiah et al. (US 2010/0262166 A1).
Regarding claims 5 and 39, Voss as modified discloses the claimed invention substantially as claimed, as set forth above for claims 1 and 36. Voss further discloses (fig. 1A-2C and 5-7B) a filament tensioner operatively coupled to the filament of each anchor deployer.
However Boraiah, in the same filed of endeavor, teaches (fig. 14A) a filament tensioner 252 operatively coupled to a filament 182 of each anchor deployer (180+181+172; see ¶0072).
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Voss as modified to have a filament tensioner operatively coupled to the filament of each anchor deployer as taught by Boraiah, for the purpose of being able to tighten the filaments to place the anchors in the correct location (see Boraiah ¶0072).
Claims 14, 15, 46, and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Voss in view of White as applied to claims 1 and 36 above, and further in view of Hill et al. (US 2010/0217312 A1).
Regarding claims 14, 15, 46, and 47, Voss as modified discloses the claimed invention substantially as claimed, as set forth above for claims 1 and 36. Voss as modified is silent regarding the collapsible tubes comprise a hydrogel material that swells to a larger volume over time in an aqueous environment; the hydrogel material comprises a material selected from the group consisting of fibrin, collagen, gelatin, hyaluronic acid, alginate, agarose, poly(ethylene glycol), poly(acrylic acid), poly(vinyl alcohol), polypeptides, and poly(vinyl pyrrolidone).

Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Voss as modified to have the collapsible tubes comprise a hydrogel material that swells to a larger volume over time in an aqueous environment where the hydrogel material comprises poly(ethylene glycol) as taught by Hill, for the purpose of being able to have to tube achieve better compression by swelling and being able to modulate the rate of swelling of the compressible tube (see Hill ¶0020).
Claim 23, 24, 55 and 56 are rejected under 35 U.S.C. 103 as being unpatentable over Voss in view of White as applied to claims 1 and 36 above, and further in view of Hansen (US 2010/0217308 A1).
Regarding claims 23, 24, 55, and 56, Voss as modified discloses the claimed invention substantially as claimed, as set forth above for claims 1 and 36. Voss further discloses (fig. 1A-2C and 5-7B) a filament grip 522 which is configured to compress and secure the filaments 541 relative to each other once deployed from the distal end of the housing 508 (see fig. 10 and ¶0098); the filament grip 522 comprises a lock ring 522 disposed about the filaments 541 (see fig. 10 and ¶0098).
Voss as modified is silent regarding that the filament grip is disposed on the distal end of the housing adjacent the filaments and which is configured to compress and secure the filaments relative to each other once deployed from the distal end of the housing; a self-retracting coil with a central lumen which is disposed about the filaments, which is sized to allow free movement of the filaments with the self-retracting coil in an expanded state and which has an interior surface of the central lumen that is configured to compress the filaments when in a retracted state.

Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Voss as modified to have the filament grip is disposed on the distal end of the housing adjacent the filaments and which is configured to compress and secure the filaments relative to each other once deployed from the distal end of the housing; a self-retracting coil with a central lumen which is disposed about the filaments, which is sized to allow free movement of the filaments with the self-retracting coil in an expanded state and which has an interior surface of the central lumen that is configured to compress the filaments when in a retracted state as taught by Hansen, for the purpose of being able to simplify the procedure by being able lock the filaments without any additional steps or devices (see Hansen ¶0033).
Claims 1, 9-11, 16-18, 36, 41-43, and 48-50 are rejected under 35 U.S.C. 103 as being unpatentable over Voss in view of Jacobs et al. (US 2016/0228109 A1).
Regarding claims 1, 9-11 16, 17, 36, 41-43, 48, and 49 Voss discloses (fig. 1A-2C and 5-7B) a vascular closure device, comprising: 

a plurality of anchor deployers (512A+514+502A, 512B+514+502B) configured to extend from the distal section of the housing 508 (see fig. 6-7A and ¶0092), each anchor deployer comprising: 
a deployment rod (512A, 512B) which is slidably disposed relative to the housing 508 and which includes an elongate resilient configuration and a distal end that extends distally and radially from the distal section of the housing 508 (see fig. 6 and ¶0092), 
an anchor (502A, 502B) which is removably secured to the distal end of the deployment rod (512A, 512B; see ¶0092) and which is configured to penetrate tissue in a distal direction and prevent tissue penetration in a proximal direction (see fig. 7A-7B and ¶0101-0102), 
a filament 514 which is slidably disposed within the housing 508 and which includes a distal end which is secured to the anchor (502A, 502B; see ¶0092, 0097 and fig. 7A), and 
and wherein the filaments 514 of the plurality of anchor deployers are slidably disposed within the housing 508 adjacent each other at the distal section of the housing (see fig. 5-6, ¶0092 and 0095).
The Office notes that fig. 5 only shows a variant distal end of the device shown in fig. 1-2C.
Voss is silent regarding a collapsible tube disposed over a distal section of the filament proximal of and adjacent to the anchor, the collapsible tube including an elongate configuration having an axial length greater than a transverse dimension thereof and a wall structure that is 
However Jacobs, in the same filed of endeavor, teaches (fig. 7A-B and 11A-C) of a similar closure device having an anchor 1118 (see fig. 11B), a filament 1186 (see fig. 11A and ¶0068), and a collapsible tube 1120 disposed over a distal section of the filament 1186 proximal of and adjacent to the anchor 1118 (see fig. 11C and ¶0069), the collapsible tube 1186 including an elongate configuration having an axial length greater than a transverse dimension thereof (see fig. 7A) and a wall structure that is configured to shorten/buckle in axial length/orientation and radially expand upon axial compression (see fig. 7A-B, 11B-C and ¶0069); the collapsible tube comprises a longitudinal slit (first of 768) in a middle section of a wall thereof (see fig. 7A-B and ¶0052); the collapsible tube comprises a plurality of longitudinal slits (first and second of 768) in a middle section in the wall thereof (see fig. 7A-B and ¶0052); the collapsible tube comprises polypropylene (see ¶0038); the collapsible tube comprises a slit (third of 768) through the wall of the tube extending distally from the proximal end of the collapsible tube (see fig. 7A-B and ¶0052); the collapsible tube comprises a plurality of slits (third and fourth of 768) through the wall extending distally from the proximal end of the collapsible tube (see fig. 7A-B and ¶0052).

Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Voss to have each of the anchor deployers have a collapsible tube disposed over a distal section of the filament proximal of and adjacent to the anchor, the collapsible tube including an elongate configuration having an axial length greater than a transverse dimension thereof and a wall structure that is configured to shorten/buckle in axial length/orientation and radially expand upon axial compression; the collapsible tubes comprise a longitudinal slit in a middle section of a wall thereof; the collapsible tubes comprise a plurality of longitudinal slits in a middle section in the wall thereof; the collapsible tube comprises polypropylene; the collapsible tubes comprise a slit through the wall of the tube extending distally from the proximal end of the collapsible tube; the collapsible tube comprises a plurality of slits through the wall extending distally from the proximal end of the collapsible tube as taught by Jacobs, for the purpose of being able to seal the opening in the vessel wall to prevent blood from leaking out of the opening (see Jacobs ¶0007).
Regarding claims 18 and 50, Voss as modified discloses the claimed invention substantially as claimed, as set forth above for claims 17 and 49. Voss as modified is silent regarding the plurality of slits through the wall extending distally from the proximal end of the collapsible tube comprise a length of about 1 mm to about 4 mm.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Voss as modified to have the plurality of slits through the wall extending distally from the proximal end of the collapsible tube comprise a length of about 1 mm to about 4 mm since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE H SCHWIKER whose telephone number is (571)272-9503.  The examiner can normally be reached on Monday - Friday 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771